DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits of application 16/977,470. Claims 1, 3, 5-7, and 9-10 are currently pending.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



	Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (CN 105672009 A, Applicant’s cited prior art).
	Regarding claim 1, Wang et al. disclose:
A suspension body (traction belt 100, figure 4) for an elevator, comprising: 
	a core (carrier 120, figure 3) having a belt-like shape and including a load bearing layer formed of an impregnation resin (composite resin matrix 121, figure 3) and a plurality of high-strength fibers (basalt fibers 123 and carbon fibers 122, figure 3); and 
	a covering layer (wrapping layer 110, figure 4) covering at least a part of an outer periphery of the core, 
	wherein the plurality of high-strength fibers include a plurality of kinds of high-strength fibers (carbon and basalt fibers), 
	wherein mixing ratios of the plurality of high-strength fibers of respective kinds in the load bearing layer vary between a first portion (first portion, annotated figure 3, below), which is a center portion of the core (120) in a thickness direction (from top to bottom) thereof, and a second portion (second portion, annotated figure 3, below), which is a portion closer to an end portion (top) of the core in the thickness direction than the first portion, 
	wherein the plurality of high-strength fibers include a plurality of first high-strength fibers (carbon fibers 123) and a plurality of second high-strength fibers (basalt fibers 122), which are different in kind from the first high-strength fibers, 
	wherein rigidity of the first high-strength fibers is higher than rigidity of the second high-strength fibers (page 3, lines 6-8 of the machine translation, “Because the carbon fiber bending performance is worse than that of basalt fibers, it will be broken before the basalt fiber,” rigidity or stiffness is a material property related to resistance to bending, because the carbon fiber will break before the basalt fiber upon bending, the rigidity is higher), and 
	wherein a mixing ratio of the first high-strength fibers is smaller in the second portion (mixing ratio of first high-strength fibers to second high-strength fibers is about 2:9) than that in the first portion (mixing ratio of first high-strength fibers to second high-strength fibers is about 5:14).  

    PNG
    media_image1.png
    188
    536
    media_image1.png
    Greyscale

Figure 3 of Wang et al., annotated by Examiner

	Regarding claim 7, Wang et al. further disclose:
 An elevator (figure 8), comprising: 
	a car (car 200, figure 8); and 
	the suspension body of claim 1 (traction belt 100), which is configured to suspend the car (see figure 8).  

	Claims 1, 3, 5-6 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guilani (US 20180305180 A1).
	Regarding claim 1, Guilani disclose:
A suspension body (belt 16, figure 3) for an elevator (figure 1), comprising: 
	a core (plurality of tension members 24, figure 3) having a belt-like shape and including a load bearing layer (tension members 24 comprise multiple layers, “The core member 40 may be formed as thin layers,” paragraph [0038], line 1, any of the layers of core member 40 are load bearing) formed of an impregnation resin (matrix material 44, figure 3) and a plurality of high-strength fibers (first fibers 42, “second fibers” paragraph [0039], line 5, figure 3); and 
	a covering layer (jacket material 28, figure 3) covering at least a part of an outer periphery of the core, 
	wherein the plurality of high-strength fibers include a plurality of kinds of high-strength fibers (first fibers 42 may be, “carbon, glass, aramid and other first fibers,” paragraph [0041], lines 2-3 and second fibers are basalt fibers, paragraph [0039]), 
	wherein mixing ratios of the plurality of high-strength fibers of respective kinds in the load bearing layer vary between a first portion (middle of belt 16 in the thickness direction 32), which is a center portion of the core (24) in a thickness direction (32) thereof, and a second portion (top of tension members 24 above center portion), which is a portion closer to an end portion (top) of the core in the thickness direction (32) than the first portion, 
	wherein the plurality of high-strength fibers include a plurality of first high-strength fibers (first fibers 42) and a plurality of second high-strength fibers (basalt fibers in cover 46), which are different in kind from the first high-strength fibers, 
	wherein rigidity of the first high-strength fibers is higher than rigidity of the second high-strength fibers (paragraph [0041], “Further, the tensile strength of second fibers 48 is comparable to the tensile strength of carbon fiber first fibers 42, although the stiffness of second fibers 48 is lower than that of carbon fiber first fibers 42.” Lines 4-7, stiffness is equivalent to rigidity), and 
	wherein a mixing ratio of the first high-strength fibers is smaller in the second portion (near the top of tension members 24 the ratio of carbon fibers 42 to basalt fibers in cover 46 is small) than that in the first portion (mixing ratio of carbon fibers 42 to basalt fibers in cover 46 is largest at the middle portion).  
	Regarding claim 3, Guilani further disclose:
 the mixing ratios of the plurality of high-strength fibers of respective kinds (carbon fibers 42 and basalt fibers of cover 46) gradually vary from the first portion (center in direction of 32) toward the end portion (top) of the core in the thickness direction (the ratio of first fibers to second fibers is greatest at the center of the belt, decreases near the top around the corners of cover 46, and is lowest at the top of tension members 24).  
	Regarding claim 6, Guilani further disclose:
wherein the load bearing layer includes a main bearing layer (layer of core member 40 at center of belt 16) and an auxiliary bearing layer (top layer of cover 46, figure 3) located on an end-portion (top) side of the main bearing layer in the thickness direction (32) of the core, and wherein rigidity of the high-strength fibers included in the auxiliary bearing layer is lower than the rigidity of the first high-strength fibers included in the main bearing layer (there are more basalt fibers 48 in the auxiliary bearing layer and more carbon fibers in the main bearing layer, paragraph [0041], “Further, the tensile strength of second fibers 48 is comparable to the tensile strength of carbon fiber first fibers 42, although the stiffness of second fibers 48 is lower than that of carbon fiber first fibers 42.” Lines 4-7, stiffness is equivalent to rigidity.)

	Regarding claim 5, Guilani discloses:
A suspension body (belt 16, figure 3) for an elevator (figure 1), comprising: 
	a core (plurality of tension members 24, figure 3) having a belt-like shape and including a load bearing layer (tension members 24 comprise multiple layers, “The core member 40 may be formed as thin layers,” paragraph [0038], line 1, any of the layers of core member 40 are load bearing) formed of an impregnation resin (matrix material 44, figure 3) and a plurality of high-strength fibers (first fibers 42, “second fibers” paragraph [0039], line 5, figure 3); and 
	a covering layer (jacket material 28, figure 3) covering at least a part of an outer periphery of the core, 
	wherein the plurality of high-strength fibers include a plurality of kinds of high-strength fibers (first fibers 42 may be, “carbon, glass, aramid and other first fibers,” paragraph [0041], lines 2-3 and second fibers are basalt fibers, paragraph [0039]), 
	wherein mixing ratios of the plurality of high-strength fibers of respective kinds in the load bearing layer vary between a first portion (middle of belt 16 in the thickness direction 32), which is a center portion of the core (24) in a thickness direction (32) thereof, and a second portion (top of tension members 24 above center portion), which is a portion closer to an end portion (top) of the core in the thickness direction (32) than the first portion, 
	wherein the plurality of high-strength fibers include a plurality of first high-strength fibers (first fibers 42) and a plurality of second high-strength fibers (basalt fibers in cover 46), which are different in kind from the first high-strength fibers, 
	wherein strength of the second high-strength fibers (basalt fibers) with respect to rigidity is higher than strength of the first high-strength fibers (carbon fibers) with respect to rigidity (paragraph [0041], “Further, the tensile strength of second fibers 48 is comparable to the tensile strength of carbon fiber first fibers 42, although the stiffness of second fibers 48 is lower than that of carbon fiber first fibers 42.” Lines 4-7, stiffness is equivalent to rigidity, as strength is similar in value and stiffness/rigidity is higher in the carbon fibers, the strength with respect to rigidity is higher in the second (basalt) fibers),
and 
	wherein a mixing ratio of the first high-strength fibers is smaller in the second portion (near the top of tension members 24 the ratio of carbon fibers 42 to basalt fibers in cover 46 is small) than that in the first portion (mixing ratio of carbon fibers 42 to basalt fibers in cover 46 is largest at the middle portion).  
	Regarding claim 9, Guilani further discloses:
wherein the load bearing layer includes a main bearing layer (layer of core member 40 at center of belt 16) and an auxiliary bearing layer (top layer of cover 46, figure 3) located on an end-portion (top) side of the main bearing layer in the thickness direction (32) of the core, and wherein rigidity of the high-strength fibers included in the auxiliary bearing layer is lower than the rigidity of the first high-strength fibers included in the main bearing layer (there are more basalt fibers 48 in the auxiliary bearing layer and more carbon fibers in the main bearing layer, paragraph [0041], “Further, the tensile strength of second fibers 48 is comparable to the tensile strength of carbon fiber first fibers 42, although the stiffness of second fibers 48 is lower than that of carbon fiber first fibers 42.” Lines 4-7, stiffness is equivalent to rigidity.)

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 105672009 A, Applicant’s cited prior art) in view of Kessler et al. (AIMS Materials Science article “Basalt, glass and carbon fibers and their fiber reinforced polymer composites under thermal and mechanical load”).
	Regarding claim 5, Wang et al. teach:
A suspension body (traction belt 100, figure 4) for an elevator, comprising: 
	a core (carrier 120, figure 3) having a belt-like shape and including a load bearing layer formed of an impregnation resin (composite resin matrix 121, figure 3) and a plurality of high-strength fibers (basalt fibers 123 and carbon fibers 122, figure 3); and 
	a covering layer (wrapping layer 110, figure 4) covering at least a part of an outer periphery of the core, 
	wherein the plurality of high-strength fibers include a plurality of kinds of high-strength fibers (carbon and basalt fibers), 
	wherein mixing ratios of the plurality of high-strength fibers of respective kinds in the load bearing layer vary between a first portion (first portion, annotated figure 3, above), which is a center portion of the core (120) in a thickness direction (from top to bottom) thereof, and a second portion (second portion, annotated figure 3, above), which is a portion closer to an end portion (top) of the core in the thickness direction than the first portion, 
	wherein the plurality of high-strength fibers include a plurality of first high-strength fibers (carbon fibers 123) and a plurality of second high-strength fibers (basalt fibers 122), which are different in kind from the first high-strength fibers, and 
	wherein a mixing ratio of the second high-strength fibers is larger in the second portion (about 9:2 basalt to carbon fibers) than that in the first portion (about 14:5 basalt to carbon fibers).  
	Wang et al. does not explicitly teach:
wherein strength of the second high-strength fibers with respect to rigidity is higher than strength of the first high-strength fibers with respect to rigidity.
	However, Kessler et al. teach:
The strength and rigidity of carbon fibers and basalt fibers (page 3, Table 2),
wherein strength of the second high-strength fibers (basalt fibers) with respect to rigidity (2850 MPa/90 GPa) is higher than strength of the first high-strength fibers (carbon fibers) with respect to rigidity (4900 MPa/230 GPa).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the carbon fibers and basalt fibers of Wang et al. exhibit mechanical properties similar to the values disclosed by Kessler et al. and therefore the basalt fibers have a higher strength with respect to rigidity than the carbon fibers.
	Regarding claim 10, Wang et al. further teach:
An elevator (figure 8), comprising: 
	a car (car 200, figure 8); and 
	the suspension body of claim 1 (traction belt 100), which is configured to suspend the car (see figure 8).  

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN-104008798-A, CN-104246063-A, CN-104685122-A, ES-2549795-T3, EP-2807104-B1, US-20110259677-A1, US-20130118838-A1, US-20140004298-A1, US-20170066629-A1, US-20170217729-A1, US-9862234-B2, US-10160620-B2, US-11117784-B2 are cited to show variations of elevator belts comprising fibers in different arrangements.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M LANTRIP whose telephone number is (571)272-6068. The examiner can normally be reached M-F 11:00 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.M.L./Examiner, Art Unit 3654